Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.

Reissue Applications – Formal Matters
The ADS filed March 22, 2019 is objected to because it does not include any domestic benefit information.  
A reissue application must include a reference to the prior application/patent.  A corrected ADS should be submitted with the following changes:
    PNG
    media_image1.png
    506
    1654
    media_image1.png
    Greyscale

Note that the information added as shown above must all be underlined to show the changes from the most recent filing receipt.


    PNG
    media_image2.png
    352
    869
    media_image2.png
    Greyscale

Note:  If Applicants wish to include a claim to the provisional application, a petition under 37 CFR 1.78 must also be filed.  See MPEP 608.05(a), subsection II.
In the Response filed November 1, 2020, Applicant on page 20 asserts a new ADS is or will be filed, but no such document has been received as of the date of this Office action.
 Note:  Neither of the filing receipts of record show that the Office recognized the benefit claim to the provisional application.  Since a corrected ADS will be filed more than four months after the filing date of the reissue application, in order to properly claim the benefit to the provisional applications, Applicant must file a petition to accept an unintentionally delayed claim to priority.  See MPEP §§211.02(a), 211.03, and 211.04.


Declaration
As noted in the previous Office action, the Reissue Declaration filed with the application was originally objected to because of the erroneous error statement that claims 1 and 19 contain the specified limitation when, in fact, the limitation is recited in claims 1 and 18, and not in claim 19.  
However, since an error is correctly identified in at least one patent claim 
(claim 1) the declaration is being accepted.  The rejection based on a defective reissue declaration under 35 U.S.C. 251 is hereby withdrawn.  

Drawings
The corrected drawing sheets filed November 1, 2020 are objected to as failing to comply with 37 CFR 1.173 because the corrected sheets are not labelled as “Replacement Sheets” and because the patent information should not be included at the top of the replacement sheets.
Note that in reissue applications, amendments to the drawings are governed by 37 CFR 1.173.  See MPEP 1413 and 1453.
Corrected drawing sheets in compliance with 37 CFR 1.173(b) are required in reply to the Office action to avoid abandonment of the application.   
   
The drawings are objected to because they do not show every feature of the invention specified in the claims as required by 37 CFR 1.83(a).
The drawings do not show the conductive points in electrical conductivity with the power switch as set forth in claims 1, 18, and 20.  While the drawings arguably show a 
The drawings do not show the fill valve for the sealed tube of the heat exchanger recited in amended claim 18.
These features must be shown or else canceled from the claims.  
No new matter should be entered.

The drawings are further objected to because the reference characters 142 and 152, found in columns 5 and 6 of the patent, do not appear in any of the drawing figures.  Note also that figure 3B includes the reference character 42 which is not described in the specification.

Specification
The abstract of the disclosure is still objected to as non-compliant with 37 CFR 1.173(a)(1) because it is not furnished in the form of a copy of the first page of the printed patent.  As noted in previous Office actions, Applicant should simply submit a copy of the front page of the instant patent which will be accepted as the abstract.

The amendment to the specification does not comply with 37 CFR 1.173(b)(1) because it does not identify the precise point in the specification where the rewritten paragraph is located.  Such information is found on page 27 of the Response, i.e., the 
Finally, it is noted that the reference character 42 found in figure 3B of the drawings is not described in the specification.  This may be corrected by changing the reference character “42” to - -142- - in figure 3B.     
Note that in reissue applications, amendments to the specification are governed by 37 CFR 1.173.  See MPEP 1453.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  
The specification of the subject ‘922 patent lacks a description of the claimed “receiver.”  In column 5, beginning at line 55, the specification describes battery 140 as being “contained within” the handle 120 (which is not shown in the drawings), but there is no description of a receiver in the bottom end of the handle as recited in claims 1, 18, and 20.
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Format of Claims
Applicant is requested to comply with 37 CFR 1.52(b) in the papers submitted to the USPTO, especially in the format of the claims.  The large font and apparent triple spacing in the claims as filed October 18, 2021 causes the set of claims to extend to 24 
For Applicant’s convenience, the pertinent portions 37 CFR 1.52(b) are provided below:
(2) The specification (including the abstract and claims) for other than reissue applications and reexamination or supplemental examination proceedings, and any amendments for applications (including reissue applications) and reexamination proceedings to the specification, except as provided for in §§ 1.821  through 1.825, must have: 
(i) Lines that are 1-1/2 or double spaced; 
(ii) Text written in a non-script type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6).

Reissue Applications - Amendments
The amendments to the claims filed on October 18, 2021 do not comply with the requirements of 37 CFR 1.173(d) because of the use of strikethrough and double bracketing.   
The amendments further do not comply with the requirements of 37 CFR 1.173(b)(2) because the status identifiers of the claims are generally incorrect.
The status of claim 1 should read “original, twice amended.”  The status identifiers for claims 2-6, 10, 14, and should read “original, amended,” or “original, twice amended,” as appropriate.  The term “original, currently amended” could be used instead of twice amended.
Claims 12 and 17 should have a status identifier identifying them as “original.”
The status of claim 18 should read “original, twice amended.”

Finally, Applicant is reminded that all amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application as required by 37 CFR 1.173(g).  Therefore, subject matter deleted from new claims, such as the amendment to claim 21, must never be shown by markings such as brackets, or the non-compliant strikethrough used in claim 21.
As specifically pointed out in previous Office actions, amendments in reissue applications are different from regular utility applications and are governed by 37 CFR 1.173.  
See MPEP 1453.

Claim Rejections - 35 USC § 112
The New Matter rejection of claims 1-6, 10, 12, 14, 15, 17, and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the previous Office action, has been overcome by the amendments to the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18, in the first two lines of page 18 of the Response filed October 18, 2021, recites “the top end of the handle the dryer housing” and is indefinite because the relationship between the handle and the dryer housing, if there is one, is unclear.
Claim 20, on page 24 of the Response, recites a rechargeable battery disposed in a receiver in the bottom end of the handle, but the last two lines of the claim recite the battery as being disposed in the handle.  The claim is either redundant (the battery disposed in a receiver in the end of the handle and disposed in the handle), or it recites two different structures (the battery is disposed in a receiver but not necessarily within the handle since the receiver is in the bottom end of the handle, or the battery is inside of the handle).  Either way, the claim is indefinite as to disposition of the battery, and the metes and bounds of the exact structure which Applicant claims as the invention cannot be ascertained.
As currently amended, claim 21 recites the cordless electric blow dryer of claim 20 wherein “the battery the handle,” and is indefinite because the relationship between the battery and the handle is not set forth.



Claim Rejections - 35 USC § 1031
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rosati in view of Mulvaney, Braulke, and Perez.  
Rosati (U.S. Patent Application Publication 2006/0227491) discloses a cordless electric blow-dryer system comprising:
a blow-dryer assembly having;  
a dryer housing 23 having at least one air intake port 35 and a nozzle 39;
a motor 45;
a blower 43;
a heat exchanger 53;
a handle 27 having a bottom end and a top end, a power switch 71, a heat disconnect switch 87, a temperature control 73, and a grip; and
at least one battery to power the blow dryer as described in paragraph 0023.
The motor is located within said dryer housing and connects to the power switch.
The blower connects to the motor, the intake port, and the nozzle.  

The top end of said handle connects to the dryer housing at an angle.  The angle is not shown to be 90 degrees, but to choose a 90 degree angle to a longitudinal centerline of said dryer housing would have been obvious as an engineering expedient or ergonomic design preference.  
The power switch is mounted inside the handle such that said power switch is operable by a user exteriorly of said handle and wherein said power switch is in communication with said at least one battery.
The heat disconnect switch is mounted within said handle such that said heat disconnect switch is operable by said user exteriorly of said handle; and the temperature control is mounted within said handle such that said temperature control is adjustable by said user exteriorly of said handle.   
The housing appears to comprise two housing portions as evidenced by the vertical centerline in figures 2 and 3, but Rosati is silent as to this feature.  Rosati further does not disclose a steam generator, nor is the suitable battery explicitly described as being rechargeable and disposed in a receiver in the bottom end of the handle comprising conductive points in electrical conductivity with the power switch. 
Mulvaney (U.S. Patent Application Publication 2010/0064542 to Mulvaney et al.) teaches a hair dryer in which the housing comprises at least two housing portions which abut each other and are able to be removably fastened together to form a hollow containment.  From this teaching if would have been obvious to those of ordinary skill in the art at the time of the invention to form the housing of Rosati of at least two housing 
Braulke (U.S. Patent 4,114,022 to Braulke III) teaches the use of a steam generator in a hair dryer.  From this teaching it would have been obvious to provide a steam generator in the dryer of Rosati in order to produce steam for styling hair.
Perez (U.S. Patent 6,449,870 to Perez et al; newly cited) teaches a hairdryer comprising a housing, a heat exchanger, a fan, a motor, and a handle 14 including a number of control switches.  The handle further includes a receiver in the bottom end comprising conductive points in electrical conductivity with the control switches, and a rechargeable battery 42 is disposed in the receiver.  See figures 1 and 2, for instance.  Note further the last 5 lines of column 4 which describe terminals or conductive points 46 which contact appropriate terminals in the receiver of the handle.  Note also figure 5A which shows the electrical conductivity between the rechargeable battery and the power switches.  This is described in lines 50 to 63 of column 5.  From this teaching it would have been obvious to those of ordinary skill in the art at the time of the invention for the handle of Rosati to include a receiver in the bottom end to receive a rechargeable battery, for the receiver to include conductive points in electrical conductivity with the power switch and for the battery to connect to the power switch, the steam switch, the temperature control, and a heat disconnect switch, in order to provide power to the hairdryer and the features controlled by the switches.  To choose 
With respect to claim 3, to choose an internal temperature of 250-500 degrees F (Fahrenheit) would have been obvious as a design choice of a range of suitable temperatures which adequately dry the hair without applying too much heat.
With respect to claim 4, the heat disconnect switch sits between the rechargeable battery and the heat exchanger.
With respect to claim 5, to choose a lithium ion phosphate battery would have been obvious due to its well-known properties, such as a constant discharge voltage.  

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati as modified by Mulvaney, Braulke, and Perez as applied to claim 1 above, and further in view of Mujica.
The hairdryer of Rosati as modified by Mulvaney, Braulke, and Perez does not disclose a battery charging cradle and holster.  
Mujica discloses a battery operated hairdryer provided with a recharging cradle 6 and holster 11 as shown in figure 3.  From this teaching it would have been obvious to provide the modified hairdryer of Rosati with a recharging cradle and holster in order to conveniently recharge the battery.  Note further that Mujica provides a plug 14 which would be operable on 120 volts alternating current commonly used in North America.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Rosati in view of Mulvaney and Braulke and Perez, as applied to claim 1 above, and further in view of Poumey.
The heat exchanger 53 of Rosati is not a sealed tube containing water.
Poumey (U.S. Patent 5,195,253 to Poumey et al.) teaches a cordless hair dryer comprising a heat exchanger 9 which is a sealed tube containing a heat-conducting substance which may be a liquid.  See the paragraph bridging columns 3 and 4.  Although Poumey does not identify water as a heat-conducting substance which may be used, those of ordinary skill in the art would have known that water may be used.2  
From the teachings of Poumey, it would have been obvious for one of ordinary skill in the art to substitute a heat exchanger of the type taught by Poumey for the heat exchanger used in the hairdryer of Rosati as modified by Braulke, Mulvaney, and Perez in order to accumulate heat while the hair dryer is being charged for later use.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati in view of Braulke and Mulvaney and Evanyk, as applied to claim 1 above, and further in view of Gray (U.S. Patent Application Publication 2008/0216339).
None of Rosati, Braulke, Mulvaney, or Evanyk explicitly disclose the use of a resiliently deformable grip.
However, as taught by Gray (“wherein the grip substantially covers the handle, and the grip is made of a resiliently deformable material”), the use of a resiliently .

Claims 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati in view of Braulke, Mulvaney, and Perez, as applied to claim 1 above, and further in view of Collier.
The hairdryer of Rosati as modified by Braulke, Mulvaney, and Perez does not appear to teach the use of a thermal fuse.
Collier (U.S. Patent Application Publication 2004/0216322 to Collier et al.) teaches the use of an “over-temperature thermal switch 408,” which may be of any type, to detect excessive heating and disconnect power from the power source.  See paragraphs 0079-0080.
From this teaching, it would have been obvious to those of ordinary skill in the art to provide the hairdryer of Rosati as modified by Braulke, Mulvaney, and Perez with a thermal fuse with an automatic reset in order to prevent over-heating of the hairdryer.  To choose 140 degrees F as the maximum temperature would have been obvious as a design choice to be made.  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati in view of Braulke and Mulvaney and Perez as applied to claim 1 above, and further in view of Maese.
None of the hairdryers of Rosati, Braulke, Mulvaney, or Perez appear to show insulation about the inner periphery of the nozzle.

From this teaching it would have been obvious to those of ordinary skill in the art to provide the dryer of Rosati as modified by Braulke, Mulvaney, and Perez with an insulation in order to yield the predictable result of preventing the nozzle of the hairdryer from getting hot enough to burn the user or start a fire or melt the housing.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati in view of Gray and Mujica and Mulvaney and Maese and Poumey and Collier.
Rosati discloses a cordless electric blow-dryer system comprising:
a blow-dryer assembly having a dryer housing 23 having:
at least one air intake port 35; and
a nozzle 39;
a circular safety grill connected to an end of the nozzle;
a motor 45;
a blower 43;
a heat exchanger 53;
a handle 27 having a bottom end and a top end; 
a power switch 71; 
a heat disconnect switch 87; 
a temperature control 73; and
at least one battery as described in paragraph 0023 which would allow the dryer to be used remote from an electrical power source. 

The motor is located within the dryer housing.
The blower connects to the motor, the intake port, and the nozzle.  
The heat exchanger sits between the blower and the nozzle and connects to the power switch.
The top end of said handle connects to the dryer housing at an angle.  The angle does not appear to be about 90 degrees, but it would have been obvious for the handle to be any suitable angle based on the preferences of the user or designer.  The handle is not described as comprising a grip substantially covering the handle and comprising a resiliently deformable material.  However, as taught by Gray (U.S. Patent Application Publication 2008/0216339), the use of a resiliently deformable grip is notoriously well-known and it would have been obvious to those of ordinary skill in the art at the time of the invention to apply a resiliently deformable grip to the handle of Rosati to improve the user’s grip on the hair dryer, or to relieve pressure from the fingers, hand, and wrist as taught by Gray in paragraph 0033.  
The power switch is mounted inside the handle with an operable portion extending through the handle to the exterior of the handle and sits between the battery and the motor. 
The heat disconnect switch is mounted inside the handle with an operable portion extending through the handle to the exterior; and the heat disconnect switch sits between the battery and the heat exchanger.
The temperature control is mounted within the handle with an operable portion extending through a wall of the handle.  

Attention is drawn to Mujica (U.S. Patent Application Publication 2002/0157276) which teaches a cordless hairdryer in which a rechargeable battery 1 is disposed in a receiver in the bottom end of the handle.  Conductive points 4, 4’ within the receiver provide electrical conductivity with the power switch 2.  Mujica further teaches a battery recharging cradle as shown in figure 3.  From this teaching it would have been obvious to provide the modified hairdryer of Rosati with a receiver in the end of the handle to receive a rechargeable battery, and also a recharging cradle in order to conveniently recharge the battery.  This would yield the predictable result of providing the cost and waste reduction benefits of using a rechargeable battery as well as conveniently holding the hair dryer while recharging the battery.  Note further that Mujica provides a plug 14 which would be operable on 120 volts alternating current commonly used in North America.
As to the type of battery, those of ordinary skill in the art would have found it obvious to choose a lithium ion iron phosphate battery for its known advantages, such as a constant discharge voltage which would allow the battery to deliver virtually full power until it is discharged.  
The housing appears to comprise two housing portions as evidenced by the vertical centerline in figures 2 and 3, but Rosati is silent as to this feature.  
However, Mulvaney (U.S. Patent Application Publication 2010/0064542 to Mulvaney et al.) teaches a hair dryer in which the housing comprises at least two 
To provide the hair dryer of Rosati with an insulation about the inner periphery of the nozzle would have been obvious as taught by Maese to yield the predictable result of preventing the housing from getting too hot to touch.  See figure 9 and lines 31-33 of column 8 of Maese.
	Rosati’s heat exchanger is not a sealed tube containing water. 
However, Poumey teaches a cordless hair dryer comprising a heat exchanger 9 which is a sealed tube containing a heat-conducting substance which may be a liquid.  See the paragraph bridging columns 3 and 4.  Although Poumey does not identify water as a heat-conducting substance which may be used, those of ordinary skill in the art would have been aware that water is known and used as a heat-conducting substance.  See the footnote on page 13 above.  
From the teachings of Poumey, it would have been obvious for one of ordinary skill in the art to substitute a heat exchanger of the type taught by Poumey for the heat exchanger used in Rosati in order to accumulate heat while the hair dryer is being charged for later use.  To provide a fill valve for the sealed tube filled with water would 
For the temperature control to maintain a user preferred internal temperature in a specific range, such as between 250 degrees Fahrenheit and 500 degrees Fahrenheit, would have been obvious as taught by Gray in paragraph 0031.
Rosati does not describe a thermal fuse.  However, those of ordinary skill in the art at the time of the invention would have found it obvious to provide the dryer of Rosati with a thermal fuse with an automatic reset such as the one taught by Collier (U.S. Patent Application Publication 2004/0216322 to Collier et al.) to prevent over-heating of the hairdryer.  To choose 140 degrees F as the maximum temperature would have been obvious as a design choice to be made based on safety or other considerations.

Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati in view of Mujica.
Rosati (U.S. Patent Application Publication 2006/0227491 to Rosati et al.) discloses a cordless electric blow-dryer comprising:  a dryer housing 23 having at least one housing portion; at least one air intake port 35; a nozzle 39; a motor 45; a blower 43; a heat exchanger 53; a handle 27 having a bottom end and a top end, a power switch 71, a heat disconnect switch 87, a user-adjustable temperature control 73, and a suitable battery (see paragraph 0023).  
The motor is located in the dryer housing and is electrically connected to the power switch as seen in figure 7.  The blower is coupled to the motor, the intake port, and the nozzle as shown in figures 5 and 6.  The heat exchanger is mounted in the 
The suitable battery of Rosati is not expressly described as rechargeable, and the disposition of the battery in the handle is not explained in detail.
Mujica (U.S. Patent Application Publication 2002/0157276; newly cited) teaches a cordless hairdryer in which a rechargeable battery 1 is disposed in a receiver in the bottom end of the handle.  Mujica further teaches conductive points 4, 4’ in electrical conductivity with the power switch 2.
From this teaching, it would have been obvious at the time of the invention for the suitable battery of Rosati to be a rechargeable battery disposed in a receiver in the bottom end of the handle to facilitate insertion and removal of the rechargeable battery, and further for the receiver to include conductive points and for the battery to be connected to the power switch such that the electricity from the battery can be used to power the hairdryer.  The benefits of using rechargeable batteries over non-rechargeable batteries are well known, and would yield the predictable result of reducing costs.
With respect to claim 21, Rosati and Mujica each teach the battery to be disposed in the handle, as the claim is best understood.

s 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati in view of Mujica, as applied to claim 21 above, and further in view of Gray.
Rosati as modified by Mujica does not specify a temperature range between 250 degrees Fahrenheit (F) and 500 degrees F.
Gray (U.S. Patent Application Publication 2008/0216339) teaches a cordless hair dryer comprising a dial 22 which maintains a temperature range of 250-500 degrees F.  
From this teaching it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the dryer of Rosati and Mujica with a temperature control configured to maintain a temperature between 250 degrees F and 500 degrees F as an optimum working range.  
With respect to claim 23, the heat disconnect switch 87 of Rosati as modified by Mujica sits between the rechargeable battery and the heat exchanger.  
With respect to claim 24, the type of battery and its specifications are not described in Rosati.  However, those of ordinary skill in the art would have found it obvious to choose a lithium ion iron phosphate battery for their known advantages, such as a constant discharge voltage which would allow the battery to deliver virtually full power until it is discharged.  
With respect to claim 25, to choose a battery able to power the blow-dryer for at least one hour would have been obvious to those of ordinary skill in the art in order to optimize or maximize the operating time of the hair dryer.

s 26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati in view of Mujica and Gray as applied to claim 25 above, and further in view of Lo.
Rosati does not expressly describe a thermal fuse.
Lo (U.S. Patent 6,901,214) teaches a hair dryer having an overload protection device 4 which may in the form of a fuse or thermal switch.  
From this teaching it would have been obvious to those of ordinary skill in the art to provide the hair dryer of Rosati in view of Mujica and Gray with a thermal fuse to protect against over-heating.  To choose 140 degrees F as the trigger temperature would have been obvious as a design expedient based on the level of safety desired.
With respect to claim 28, the heat exchanger 53 of Rosati sits in the nozzle.

Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive.
With respect to the arguments on page 28 concerning the receiver, it is agreed that there must be some part of the handle that receives at least part of the battery if the battery is slidably insertable into the bottom of the handle.  However, claim limitations drawn to a distinct “receiver” which has conductive points must find support in the disclosure of the patent.  
It is not agreed that the terms “connects to” is synonymous with “non-removably attached,” as asserted on page 28.  The term “connects to” implies some sort of action 
With respect to claim 20, Applicant argues that the limitations of “a receiver in the bottom end comprising conductive points in electrical conductivity with the power switch,” and “a rechargeable battery disposed in the receiver” are not taught by Rosati.  Although not mentioned in the arguments, the limitation of the receiver in the bottom end comprising conductive points was only added in the most recent amendment (October 18, 2021).
With respect to independent claims 1 and 18, applicant again argues that Rosati does not teach “a receiver in the bottom end comprising conductive points in electrical conductivity with the power switch,” and “a rechargeable battery disposed in the receiver.”
It should be noted that in the previous Office action, Evenyk was applied in the rejection of claim 1 for its teachings of the hairstyling device having an opening in the bottom end of the handle to receive rechargeable batteries.  Using the same reasoning as Applicant provided on page 28 of the Response, the opening in the handle of Evanyk would lead to a receiver and the receiver would have conductive points to contact the terminals on the battery.  Applicant’s arguments do not explain how the limitations added to claims 1, 18, and 20 define over Evanyk.
Nevertheless, the instant Office action uses new references to Mujica and Perez to teach the newly added limitations.
Applicant further argues that the previous Office action has not provided an explanation of why one of ordinary skill in the art would “simultaneously combine all four 
The Examiner is unaware of any requirement to expressly explain why it would have been obvious to “simultaneously combine” multiple references in an obviousness-type rejection.  
If Applicant is aware of any authority or legal decision which mandates an express explanation as to why it would have been obvious to “simultaneously combine” multiple references in a rejection, as opposed to individually combining the references, Applicant is requested to provide such authority.
The basic inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), and reaffirmed by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) are as follows:
(A) Determining the scope and content of the prior art; 
(B) Ascertaining the differences between the claimed invention and the prior art; and 
(C) Resolving the level of ordinary skill in the pertinent art.

The rejection set forth previously, and again in the instant office action, clearly address the first two inquiries.  The third inquiry as to the level of ordinary skill in the art is not expressly addressed, however, Applicant has not presented arguments as to the level of ordinary skill.
In KSR, the Supreme Court further emphasized that a proposed combination of references must yield predictable results.
Returning to the instant rejections, Rosati is applied as teaching a number of the elements recited in the claims, and the rejections point out the elements which are 
Therefore, a person of ordinary skill in the art at the time of the invention would have found it obvious to add any or all of the missing elements to the hairdryer of Rosati for the purpose of having those elements available on the hairdryer, and adding any or all of the elements (whether one at a time or “simultaneously”) would yield results that would have been predictable by the person of ordinary skill in the art.
It is noted that Applicant has not asserted any unexpected results are achieved by adding, for example, a resilient grip or a heat disconnect switch or insulation, to the claimed hairdryer. As noted in MPEP 2141(I):
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395.  The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395.  (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id.  (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation." Id.  at 416-17, 82 USPQ2d at 1395. (3)  "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.).  


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell D. Stormer whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  /RUSSELL D STORMER/  Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                                                                           		             Russell D. Stormer 					 
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit 			                                                              Art Unit 3993                                                                                                
                                                                                                                                                            
Conferee: /SC/

Conferee: /E.D.L/                 SPRS, Art Unit 3993              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
        2  In the previous office action, Official Notice was given that it is known to use water in a heat exchanger such as that taught by Poumey.  The response filed October 18, 2021, did not traverse the assertion of Official Notice, and therefore the teaching asserted to be well-known in the art is now taken to be admitted prior art.  See MPEP 2144.03.